Title: To George Washington from George Gilpin, 28 March 1789
From: Gilpin, George
To: Washington, George



Dear sir.
Alexandria March 28th 1789

The Gentleman who will hand this to you is Mr Joseph Shallcross of Wilmington a perticular freind and acquintance of mine I have taken the liberty to introduce him to you.

Mr Shallcross has a favor to ask of you there are a great number of candidates for the Navel Office under the New Government for the district of New Castle, this office has been kept at New castle hitherto although almost all the business has been done in Wilmington and the Vessels belong there—the Gentlemen of Wilmington think the office aught to be kept where the greater part of the business is done, Mr Shallcross is I believe well qualified for this office and will present to you a Very respectable recommendation from the Gentlemen of his Neighbour hood, any favor done Mr Shallcross will be an Obligation confer’d on me, and permit me to Say that my best wishes attend you in the great and Ardious business you are about to engage in. I am Sir your most Obedient Hume Servt

George Gilpin

